DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2022 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey A. Sedlar on 7/21/2022.
The application has been amended as follows: 
In Claim 1,
On lines 2-10, change “a first body including a shaft and a track having a circumference and segments arranged around the shaft at a diameter of the track in a repeating sequence, the segments defined by ridges and grooves alternating around the circumference, the ridges being spiral shaped and identical, wherein a ridge-groove pair of the ridges and grooves defines one of the segments; and a second body, including a sensor facing the track, wherein the first and second bodies rotate relative to each other about an axis, wherein the track includes a height in each of the segments between a ridge peak of the segment and a valley of the segment between the ridges,” to -- a first body including a shaft, a flat disk having a circumference, and a track having segments arranged around the shaft at a diameter of the track in a repeating sequence, the track located on the disk, the segments defined by ridges and grooves alternating around and extending from the circumference, the ridges being spiral shaped and identical, wherein a ridge-groove pair of the ridges and grooves defines one of the segments; and a second body, including a sensor facing the track, wherein the first and second bodies rotate relative to each other about an axis, wherein the track includes a height in each of the segments between a peak of a respective one of the ridges of the respective segment and a bottom of a respective one of the grooves of the respective segment, --.
On  lines 18-20, change “wherein a period of the output is related to the repeating sequence of segments.” to -- wherein a period of the output is related to the repeating sequence of segments, wherein the sensor is a magnetic sensor. --.
In Claim 6,
On line 3-6, change  “wherein the first body comprises a flat disk shape, the ridges rising from the flat disk shape toward the sensor in a direction parallel to the shaft” to -- the ridges rising from the flat disk toward the sensor in a direction parallel to the shaft --.
In Claim 11,
On lines 2-7, change “arranging a repeating sequence of segments in a track that has a circumference and is disposed at a diameter around a shaft of a first body, the segments defined by ridges and grooves alternating around the circumference, the ridges being spiral shaped and identical, with a ridge-groove pair of the ridges and grooves defining one of the segments, the track including a height in each of the segments between a ridge peak of the segment and a valley of the segment between the ridges;” to -- arranging a flat disk having a repeating sequence of segments in a track disposed at a diameter around a shaft of a first body, the disk having a circumference, the segments defined by ridges and grooves alternating around and extending from the circumference, the ridges being spiral shaped and identical, with a ridge-groove pair of the ridges and grooves defining one of the segments, the track including a height in each of the segments between a peak of a respective one of the ridges of the respective segment and a bottom of a respective one of the grooves of the respective segment; --.
On  lines 15-17, change “generating, by the sensor, an output that is decoupled from the diameter of the track, has an amplitude related to the height, and has a period related to a number of the repeating sequence of segments.” to -- generating, by the sensor, an output that is decoupled from the diameter of the track, has an amplitude related to the height, and has a period related to a number of the repeating sequence of segments, wherein the sensor is a magnetic sensor. --.
In Claim 12,
On lines 4-5, change “variation of an output from the sensor results with the ridges having a curvature that results in a sinusoidal effect on the output.” to --the output of the sensor varies sinusoidally.--.
In Claim 15,
On lines 4-5, change “generating, by the sensor, a sinusoidal output as a result of the repeating sequence of segments passing across the sensor.” to -- the movement of the repeating sequence of segments causes the output of the sensor to be sinusoidal.--.
In Claim 16,
On lines 3-4, change “configuring the track with an annular shape and with ridges to cause the sensor to generate a sinusoidal output” to -- configuring the track with an annular shape.--.
In Claim 17,
On lines 2-5, change “wherein the forming the track includes extending the track three-hundred-sixty degrees around the shaft.” to -- wherein the track extends three-hundred sixty degrees around the shaft.--.
Cancel Claim 18.
In Claim 20,
On lines 3-10, change “ a rotor that includes a shaft and a track extending around the shaft at a diameter of the track, wherein the rotor rotates about an axis, wherein the track comprises ridges that are spiral shaped and identical, with grooves included in the track where one of the grooves is disposed between each adjacent pair of the ridges, wherein the track includes a height in each of the segments between a respective ridge peak of one of the ridges and a respective valley of one of the grooves adjacent the one of the ridges, the one of the ridges and the one of the grooves defining a segment of the track, the segment included in a repeating sequence of segments of the track” to -- a rotor including a shaft, a flat disk having a circumference, and a track having segments arranged around the shaft at a diameter of the track in a repeating sequence, the track located on the disk, the segments defined by ridges and grooves alternating around and extending from the circumference, the ridges being spiral shaped and identical, wherein a ridge-groove pair of the ridges and grooves defines one of the segment, wherein the rotor is configured to rotate about an axis, wherein the track includes a height in each of the segments between a peak of a respective one of the ridges of the respective segment and a bottom of a respective one of the grooves of the respective segment --.
On lines 20-22, change “wherein a period of the output is related to the repeating sequence of the segments.” to -- wherein a period of the output is related to the repeating sequence of the segments, wherein the sensor is a magnetic sensor. --.
Allowable Subject Matter
Claims 1-17, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to Claim 1,
The primary reason for the allowance of claim 1 is the inclusion of a first body including a shaft, a flat disk having a circumference, and a track having segments arranged around the shaft at a diameter of the track in a repeating sequence, the track located on the disk, the segments defined by ridges and grooves alternating around and extending from the circumference, the ridges being spiral shaped and identical, wherein the sensor is a magnetic sensor. It is these features found in the claim, as they are claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
As to Claim 11,
The primary reason for the allowance of claim 11 is the inclusion of arranging a flat disk having a repeating sequence of segments in a track disposed at a diameter around a shaft of a first body, the disk having a circumference, the segments defined by ridges and grooves alternating around and extending from the circumference, the ridges being spiral shaped and identical,  wherein the sensor is a magnetic sensor. It is these features found in the claim, as they are claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
As to Claim 20,
The primary reason for the allowance of claim 1 is the inclusion of a rotor including a shaft, a flat disk having a circumference, and a track having segments arranged around the shaft at a diameter of the track in a repeating sequence, the track located on the disk, the segments defined by ridges and grooves alternating around and extending from the circumference, the ridges being spiral shaped and identical, wherein the sensor is a magnetic sensor. It is these features found in the claim, as they are claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 1) US 4,774,463 to Mizobuchi et al. which discloses a spiral pattern of reflective lands and non-reflective grooves in a spiral pattern, and where the sensor is an optical sensor.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858